De Angelis, J. (dissenting):
If the testimony of the plaintiff was accepted by the jury as true, and it appears to have been so accepted, the plaintiff was entitled to recover. If the testimony of the defendant’s engineer had been accepted by the jury as true, their verdict should have been for the defendant. Each was an interested witness and it is favorable to the plaintiff to say that the circumstances that might be regarded as supporting the testimony of these two witnesses were equally divided between them. The plaintiff certainly was as likely to be biased as the engineer. In such circumstances it seems to me that a verdict rendered in favor of the plaintiff on the first trial should not be permitted to stand, especially one so large.
I think the verdict is excessive.
The counsel for the defendant requested the court to charge that if the jury found that the accident was due solely to the plaintiff’s catching his foot in the guard rail, there could be no recovery. The court declined to charge as requested, to which ruling an exception was taken by the defendant. While the counsel for the plaintiff attempted to break the force of this ruling when he said, “ We do not claim that if the accident was solely due to the catching of his foot in the guard rail that we can recover,” the response of the learned trial judge that “ The request made by Mr. Powell [counsel for the defendant] was not complete,” still left the jury to infer that the learned trial judge adhered to his ruling. I think this result was prejudicial to the defendant.
It follows that the judgment and order appealed from should be reversed and a new trial granted, with costs to the appellant to abide the event.
Judgment and order affirmed, with costs.